     Case: 1:20-cv-01027-MWM Doc #: 1 Filed: 12/22/20 Page: 1 of 2 PAGEID #: 1




                                IN THE COURT OF COMMON PLEAS
                                    HAMILTON COUNTY, OHIO

  EDEN FORD SACHS,                              )   CASE NO. A 2004042
                                                )
                   Plaintiff,                   )   JUDGE RUEHLMAN
                                                )
              v.                                )   NOTICE OF REMOVAL OF
                                                )   CIVIL CASE TO FEDERAL COURT
  BJ’S RESTAURANT & BREWHOUSE                   )
                                                )
                   Defendant.                   )


TO THE HONORABLE JUDGE ROBERT RUEHLMAN:

       PLESE TAKE NOTICE THAT, pursuant to 28 U.S.C. § 1441, 28 U.S.C. § 1446, and 28

U.S.C. § 1332, Defendant BJ’s Restaurant & Brewhouse, hereby notifies this Court that it has

removed this action to the United States District Court for the Southern District of Ohio, Western

Division at Cincinnati. A copy of the Notice of Removal filed in the United States District Court

is attached hereto as Exhibit 1.

       This Court is respectfully requested to proceed no further in this action unless and until

such time as the action may be remanded by order of the United States District Court.
    Case: 1:20-cv-01027-MWM Doc #: 1 Filed: 12/22/20 Page: 2 of 2 PAGEID #: 2




                                            Respectfully submitted,

                                            REMINGER CO., L.P.A.

                                            /s/ Adair M. Smith
                                            Adair M. Smith, Esq. (0095790)
                                            525 Vine St., Suite 1500
                                            Cincinnati, OH 45202
                                            Tel: (513) 721-1311; Fax: (513) 721-2553
                                            Email: amsmith@reminger.com

                                            Matthew L. Schrader (0074230)
                                            200 Civic Center Drive, Suite 800
                                            Columbus, OH 43215
                                            (614) 232-2631 (Telephone)
                                            (614) 232-2410 (Facsimile)
                                            Email: mschrader@reminger.com

                                            Counsel for Defendant, BJ’s
                                            Restaurant & Brewhouse




                               CERTIFICATE OF SERVICE

        The undersigned hereby certifies that a true and accurate copy of the foregoing has been
filed electronically with the Court and also served by regular mail this 22nd day of December,
2020, upon the following:

 Jeffrey T. Kenney
 Melanie M. Lennon
 305 West Nationwide Boulevard
 Columbus, OH 43215
 Email: jeffk@cooperelliott.com
 Email: melaniel@cooperelliott.com
 Attorneys for Plaintiff



                                            /s/ Adair M. Smith
                                            Adair M. Smith, Esq. (0095790)
